Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
NOTICE OF ALLOWANCE

This action is in reply to the amendment filed on 07/17/2022, which amended claims 25, 34-36, and 38.
Claims 25 and 27-42 are pending and allowed.

RESPONSE TO AMENDMENT
The §112(b) rejections applied to claims 25 and 27-42 in the previous office action are withdrawn in response to applicant’s amendments resolving the antecedent basis deficiencies in these claims.
The 35 USC §101 rejection applied to claims 25 and 27-42 in the previous office action is withdrawn in response to Applicant’s amendment adding physical/hardware elements to independent claim 25, thereby rendering the data processing system as a machine when evaluated under Step 1 of the subject matter eligibility inquiry.  As noted in the previous office action, under Step 2A Prong Two of the eligibility inquiry, it has been determined that the claims do not recite an abstract idea because the system and the activities for which the electronic packet and communication interface are configured to perform do not set forth or recite a judicial exception, and in particular the claims do not recite an abstract idea because the limitations set forth in the claims are not reasonably considered as reciting Mathematical Concepts, Mental Processes, or Certain Methods of Organizing Human Activity.

REASONS FOR ALLOWANCE
Allowed Claims:  Claims 25 and 27-42 are allowed, wherein claim 25 is independent and the balance of claims are dependent.

Reasons for Allowance:
The present invention is directed to a computer-based system for modifying a web page based on a calculated engagement score that triggers removal of advertising clutter from online content in a moment of interaction.
The closest prior art references of record, Luk et al. (US 2016/0189153) and Hueter et al. (US 2009/0248494), are directed to online activity-based authentication and collecting/targeting visitor behavior, respectively.  With respect to independent claim 25, although the prior art of record teaches an electronic packet generated in response to a user event in communication via a communication network at a sales site of a third party service provider operating on a communication network (See, e.g., Luk et al. at paragraph 29), the electronic packet being configured in a common format that computationally qualifies a user operating a computational device, the electronic packet including qualifying data that inform a sales process including qualifying the user (See, e.g., Hueter et al. at paragraph 102), and a communication interface arranged to cause the third party service provider to receive the user qualification electronic packet (Luk et al. at paragraph 29), Luk et al., Hueter et al. and the other prior art of record does not teach or render obvious the claimed data processing system configured to provide qualification information regarding a computing device, the data processing system comprising: an electronic packet generated in response to a user event in communication via a communication network at a sales site of a third party service provider operating on a communication network; the electronic packet being configured in a common format that computationally qualifies a user operating a computational device, the electronic packet including qualifying data that inform a sales process including qualifying the user based on at least one of: gender bracket or age bracket, the sales process being processed at least in part via a third party service provider; a communication interface arranged to cause the third party service provider to receive the user qualification electronic packet; and the electronic packet being configured to cause the third party service provider to trigger modification to online content at a web page being processed via a web browser at the computing device in a moment of interaction at the sales site including causing implementation of a Call to Action transmission link configured to personalize the sales process on the landing page transmitted to the computing device, such that before the web browser draws a further webpage on a user interface of the computing device, the web browser is directed to raise an event indicating that the browser is about to draw the webpage, which causes the webpage that is about to be drawn on the user interface of the computing device to be modified based on a calculated engagement score and triggers modification to remove advertising clutter from the online content in the moment of interaction, as recited by independent claim 25, thus rendering claim 25 and dependent claims 27-42 as allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Liu et al. (US 2014/0278308):  discloses features for measuring user engagement using based on user activities with respect to a plurality of pieces of content.
McCoy et al. (US Patent No. 9,596,508):  discloses features for measuring users’ interest while viewing content in order to deliver personalized content based thereon.
Parsons et al. (US 2006/0041548):  discloses features for estimating user ratings based on user behavior, and providing recommendations based thereon.
Tamir et al. (US 2002/0063735):  discloses features for recording web site activity by web users and dynamically customizing web content based on users’ prior activity history.
Personalizing personalization: it's about more than just knowing your user's name Springer, Robert. EContent 37.4: 8(3). Information Today, Inc. (May 2014):  discloses the practice in the art of personalizing an online shopping experience based on information gleaned from tracking consumers’ online behavior via engagement analytics.
Capturing evolving visit behavior in clickstream data. Moe, Wendy W. et al.. Journal of Interactive Marketing; Winter 2004; 18, 1; ProQuest Central. pg. 5:  discloses features for capturing user behavior at a web site for developing an individual-level  model for evolving visiting behavior, which may be used for customer segmentation and targeting.
Ad-Blocking Programs Give Surfers Opportunity to Nix Unwanted Ads. Brown, Karen. Cable World 11.32: 16. Access Intelligence, LLC. (Aug 9, 1999):  discloses third party ad-blocking software that enables users to block unwanted ads on websites.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Timothy A. Padot whose telephone number is 571.270.1252.  The Examiner can normally be reached on Monday-Friday, 8:30 - 5:30.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Brian Epstein can be reached at 571.270.5389.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIMOTHY PADOT/
Examiner, Art Unit 3683
07/20/2022